Title: To John Adams from Henry Colman, 11 January 1814
From: Colman, Henry
To: Adams, John


				
					Dear Sir,
					Hingham 11 January 1814—
				
				I have made repeated appointments and attempts to visit you, since you did us the favour of your company; but my professional and parochial duties, which have been much increased of late, have confined me entirely at home for the last two months.—I avail myself however of this opportunity to forward you the third volume of Search’s Light of Nature, persuaded that his chapter entitled, “The Vision”, will afford you, if you have not met with it, a high gratification. Dr Kirkland & Mr Holley have pronounced it a most wonderful effort of genius, and therefore I may confidently recommend it to your notice, if you have leisure and inclination to peruse it.—It will be necessary to give a cursory reading to the two preceding chapters, on the “vehicular state” and “mundane soul” in order to enter upon it with advantage. Some parts of it are truly rapturous and sublime and I have read them with an ecstasy which I cannot describe, but which I think when you peruse it, you will be quite ready to pardon.One of the last subjects upon which you did me the favour of your remarks, was the evidence of a future state as deducible from reason and nature. Since that time I have been led more particularly then ever to review the arguments which you and my subsequent inquiries suggested in favour of the belief from those sources; to my mind they are quite sufficient, if not to convince, at least to inspire the strongest hope of a future life; I think I can more justly than ever appreciate the goodness of God in the explicit assurance given us by the gospel to confirm our hopes and establish  our belief on this subject, and I feel greatly obliged to Search, as I should have felt to any one, for giving me some scheme on a subject, of necessity so obscure and undefined; for obviating in any way some of the objections and difficulties, with which the belief will be encumbered even in the most enlightened minds; and for giving form and substance to the many visions & fancies which crowd upon our minds, when we venture to speculate on this interesting but incomprehensible topick.—With his leading ideas and especially his moral sentiments, I think you will be peculiarly gratified, and though they cannot be new to you, they will always recur to your mind with a feeling of refreshment and delight; and as for the gay and brilliant and sometimes gaudy dress in which he has seen fit to present them perhaps his apology at the close of the chapter should be sufficient. It is certainly a curious exhibition.—I hope, my dear Sir, you will excuse the liberties which I so frequently take with you and believe me ever / With great respect, / Yr obliged friend & Servt
				
					Henry Colman
				
					
				
			